Citation Nr: 1815939	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1963, from May 1963 to October 1969, and from November 1969 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2014, August 2015 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the December 2014 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities and assigned initial ratings.  New and material evidence (i.e. a VA peripheral neuropathy examination report) was received within a year of that rating decision.  In the August 2015 rating action, the RO continued the assigned evaluations for those disabilities and the Veteran appealed from that decision.  Thus, the claims for higher ratings are properly characterized as initial rating claims, as shown on the title page.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)( new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss did not have clinical onset in service or within one year of service, and is not otherwise related to active duty

2.  The Veteran's right and left upper extremity peripheral neuropathy approximated mild incomplete paralysis.

3.  The Veteran's right and left lower extremity peripheral neuropathy approximated moderately severe incomplete paralysis.

4.  The Veteran has met the percentage criteria for TDIU, and has been unable to secure substantially gainful employment due to service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for a rating in excess of 20 percent rating for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, DC 8520(2017).

3.  The criteria for a rating in excess of 20 percent rating for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2017).

4.  The criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2017).

5.  The criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2017).

6.  The criteria for TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Service Connection

The Veteran contends his bilateral hearing loss stems from acoustic trauma during military service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  See October 2016 VA examination report.   

The Veteran's service treatment records are negative for a diagnosed hearing loss disability.  Nonetheless, the Veteran asserts he was exposed to flight deck noise, including noise from jet engines, planes, and other aircraft carriers.  The Veteran's DD Form 214 shows a military occupational specialty of aviation electrician's mate.  The Veteran's noise exposure in service is conceded.

Regarding causal nexus, a VA examiner has opined that it is less likely as not that the Veteran's current hearing loss is caused by or a result of military service.  

In June 2016 the Veteran underwent a VA audiological examination where he was diagnosed with sensorineural hearing loss in both ears.  The VA examiner opined that hearing loss was less likely than not related to service.  The examiner explained that the Veteran's hearing acuity was normal at discharge.  She also discussed an Institute of Medicine study which indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

In October 2016, the same VA examiner conducted another VA examination and provided a supplemental opinion, which was that hearing loss is less likely than not related to service.  The examiner discussed the audiograms during service and shortly thereafter.  She explained that none of the service audiograms, including at separation in 1973 showed a permanent significant shift in thresholds.  She also noted that a post-service audiogram in 1977 showed hearing well within normal limits, indicating no permanent hearing loss was sustained from active duty.  The examiner also discussed the Institute of Medicine study indicating that a delay in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner also considered the Veteran's history of noise exposure both during and after service.  Specifically, she noted that the Veteran had noise exposure from 1954-1973 in service and he reported a lack of hearing protection in the early years (with protection worn later on).  The Veteran also reported post-service occupational noise exposure form working around airplanes for over 20 years with hearing protection.  The examiner concluded that the current hearing loss is not related to service given the normal hearing at discharge and the lack of a permanent, significant shift in thresholds from induction to discharge.

The Board finds that these opinions are competent and persuasive.  The opinions were based on clinical examinations and review of the Veteran's claims file.  The examiner also considered the Veteran's service and post-service occupational noise exposure in forming the opinions, and the opinions are supported by cogent rationale.  There is no competent medical opinion to the contrary.  The Board acknowledges the Veteran's lay statements asserting that his current hearing loss is related to service.  However, he is not competent to opine that his hearing loss disability is related to any noise exposure during his active service, as he does not possess the requisite medical knowledge to make such a determination, particularly where he is shown to have had noise exposure both during and after service with and without hearing protection devices.  

Finally, regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate objective findings of a hearing loss disability for VA purposes until many years after discharge from active duty.  Therefore, both presumptive service connection and service connection based on a continuity of hearing loss symptomatology since service are precluded.  38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Service connection for bilateral hearing loss is not warranted.  See 38 U.S.C. § 5107(b) (2014).

III. Higher Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A. Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected diabetic neuropathy of the right and left lower extremities.  The criteria for initial disability ratings in excess of 40 percent have not been met.  The claims are denied.

The Veteran's neuropathy of the right and left lower extremities is rated under DC 8520.  38 C.F.R. § 4.124a.  The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  38 C.F.R. § 4.124a, DC 8520.

Turning to the evidence of record, a February 2014 Red Oak Internal Medicine treatment record notes the Veteran has a normal gait and station once he starts walking, but he has trouble getting up.  The record indicates no atrophy, abnormal strength, instability, or decreased range of movement.  

The Veteran was afforded a VA examination in October 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported numbness in both legs for four to five years.  Upon examination, reflex findings were normal in the bilateral lower extremities.  There was no showing of constant pain, intermittent pain, or paresthesias and/or dysesthesias in the bilateral lower extremities.  There was moderate numbness in the bilateral lower extremities.  Muscle strength was normal of 5/5 throughout his bilateral lower extremities.  Ankles and knee reflexes were normal of 2+ bilaterally.  Light touch was decreased in his foot/toes, ankle/lower leg, and knee/thigh.  The Veteran had no muscle atrophy and no trophic changes.  The examiner provided that the Veteran had diabetic peripheral neuropathy that resulted in moderately severe incomplete paralysis in the bilateral lower extremities.

The Veteran was afforded another VA examination for evaluation of peripheral neuropathy in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  It was noted that the Veteran had no constant pain.  He reported moderate intermittent pain in the bilateral lower extremities.  It was also noted that the Veteran had moderate paresthesia in the bilateral lower extremities.  He also described severe numbness in the bilateral lower.  Strength was slightly decreased (4/5) with knee extension and flexion.  With ankle plantar flexion and dorsiflexion, strength was 3/5 in both ankles.  Deep tendon reflexes were absent in the lower extremities.  Sensory testing was decreased on light touch on both lower extremities.  There was no lower extremity muscle atrophy, but the examiner noted that there was a loss of hair growth.  The examiner determined that the Veteran had diabetic peripheral neuropathy that resulted in moderately severe incomplete paralysis in both lower extremities.

The Veteran underwent an additional VA examination in July 2016.  His symptoms attributable to his neuropathy included moderate constant pain, severe intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and severe numbness in both lower extremities.  Muscle strength testing revealed normal results.  Ankle reflexes were decreased and knee reflexes were absent.  Light touch was absent in his foot/toes, decreased in the ankle/lower leg, and normal in the knee/thigh.  No muscle atrophy was found.  It was found that the Veteran experienced mild incomplete paralysis of the sciatic and median nerves.

As noted above, to warrant an increased 60 percent disability rating for his peripheral neuropathy of the lower extremities under DC 8520, the Veteran must exhibit severe incomplete paralysis, with marked muscular atrophy.  Based on a review of the evidence, the Board concludes that ratings in excess of 40 percent are not warranted.  

In this instance, there is no evidence that the Veteran has severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of either lower extremity.  Throughout the appeal period, the Veteran's peripheral neuropathy of the bilateral lower extremities has been characterized as moderately severe to mild based upon examinations.  The physical findings show that the Veteran suffers from loss of reflexes in the lower extremities, numbness, and decreased strength.  However, such symptomatology simply does not approximate severe, incomplete paralysis with marked muscular atrophy.  Indeed, the Board notes that peripheral neuropathy has not been described as "severe" by a VA examiner or treating medical professional in the record.  Additionally, muscle atrophy has not been shown, as is necessary for the higher 60 percent rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his lower extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology, and has considered the Veteran's complaints when assigning a 40 percent evaluation for his claimed disabilities.  As a layperson, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the Board finds that the current 40 percent evaluations for the Veteran's service-connected peripheral neuropathy of the lower extremities are appropriate for the entirely of the rating period.

B. Neuropathy of the Upper Extremities

The Veteran contends that he is entitled to higher initial disability ratings for his service-connected diabetic neuropathy of the right and left upper extremities.  

The Veteran is currently rated at 20 percent under DC 8514 for his right (major) upper extremity peripheral neuropathy.  In the dominant extremity, an evaluation of 20 percent is warranted for mild incomplete paralysis, an evaluation of 30 percent is warranted for moderate incomplete paralysis, an evaluation of 50 percent is warranted for severe incomplete paralysis, and an evaluation of 70 percent is warranted for complete paralysis.  In the nondominant extremity, an evaluation of 20 percent is warranted for mild or moderate incomplete paralysis, an evaluation of 40 percent is warranted for severe incomplete paralysis, and an evaluation of 50 percent is warranted for complete paralysis.  The evidence further indicates that the Veteran is right-handed.

Turning to the evidence of record, the Veteran was afforded a VA examination in October 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported tingling in his hands for over one year.  Upon examination, reflex findings were normal in the bilateral upper extremities.  There was no showing of constant pain, intermittent pain, or paresthesias and/or dysesthesias in the bilateral upper extremities.  There was mild numbness in the bilateral upper extremities.  Muscle strength was normal of 5/5 throughout his bilateral upper extremities.  Ankles and knee reflexes were normal of 2+ bilaterally.  Light touch was decreased in his hands and fingers.  The Veteran had no muscle atrophy and no trophic changes.  The examiner provided that the Veteran had diabetic peripheral neuropathy that resulted in moderately severe incomplete paralysis in the bilateral upper extremities.

The Veteran underwent an additional VA examination in July 2016.  His symptoms attributable to his neuropathy included mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  No constant pain was noted.  Muscle strength testing revealed normal results.  Bicep, triceps, and brachioradialis reflexes were all decreased bilaterally.  Light touch was decreased in the hands and fingers.  No muscle atrophy or trophic changes were found.  It was found that the Veteran experienced mild incomplete paralysis of the median nerve.

After review of the evidence, lay and medical, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities is mild in degree, with regard to pain, paresthesia, numbness, and incomplete paralysis.  At no time has there been moderate or severe incomplete paralysis of either upper extremity.  The VA examinations in October 2014 and July 2016 specifically note that atrophy is not present, which is a symptom associated with severe incomplete paralysis.  Therefore, for this appeal period, ratings of 20 percent are warranted for each right and left upper extremity peripheral neuropathy.  A higher rating of 30 percent for the dominant side is not warranted unless the level of incomplete paralysis is moderate.  For the non-dominant, or minor side, an assessment of moderate incomplete paralysis still warrants a 20 percent rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his upper extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology, and has considered the Veteran's complaints when assigning a 20 percent evaluation for his claimed disabilities.  As a layperson, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the Board finds that the current 20 percent evaluations for the Veteran's service-connected peripheral neuropathy of the upper extremities are appropriate for the entirely of the rating period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV. TDIU

The Veteran contends that he is unable to work due to functional impairment resulting from his service-connected disabilities.

VA will grant a TDIU when the evidence shows that a veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran meets the schedular requirements for a TDIU as service connection is established for bilateral lower extremity peripheral neuropathy, each rated 40 percent disabling; bilateral upper extremity peripheral neuropathy, each rated 20 percent disabling; and diabetes mellitus, rated 20 percent disabling for a combined rating of 90 percent.  See 38 C.F.R. § 4.16(a).

The Veteran is currently retired.  The evidence of record indicates that the Veteran completed a high school education.  The Veteran was last employed as an air mechanic in 1994.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

An October 2014 VA examiner remarked that even though the Veteran is retired, his diabetes mellitus would not allow for further employment.  The examiner also indicated that the Veteran's diabetic peripheral neuropathy would impact his ability to work in that it would not allow extensive standing or walking.  A June 2015 VA medical opinion indicated that the service-connected diabetes mellitus caused mild functional limitations in that Veteran would need access to regular meals and snacks.

Following an August 2015 VA examination, the VA examiner opined that employment would be moderately limited due to the loss of sensation in both legs due to diabetes.  The examiner remarked the Veteran is of moderate debility due to the diabetic neuropathy as the sensory deficit causes difficulty with ambulation, standing, and movement.  Therefore, the examiner noted it is likely the Veteran would not be able to tolerate any kind of employment where any minimal standing, walking, or exertional use of both lower extremities would be required.

Considering the VA opinions, the Veteran's limited education and his prior employment history which appears to have consisted of non-sedentary/labor-intensive type work, the Board resolves reasonable doubt in the Veteran's favor to find his service-connected disabilities preclude substantially gainful employment.


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

Resolving doubt in favor of the Veteran, entitlement to TDIU is granted.  




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


